UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2011 Date of reporting period:March 1, 2011 – May 31, 2011 Item 1.Schedule of Investments. JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2011 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets COMMON STOCKS Automotive Equipment and Parts Musashi Seimitsu Industry Co., Ltd. $ $ $ Ball joints, camshafts, and gears Tokai Rika Co., Ltd. ) Electronic parts Toyoda Gosei Co., Ltd. ) Resin and rubber parts Total Automotive Equipment and Parts Chemicals and Pharmaceuticals Adeka Corporation Resin products Daicel Chemical Industries, Ltd. Organic/inorganic chemicals Hitachi Chemical Company, Ltd. Semiconductor materials Rohto Pharmaceutical Co., Ltd. ) Pharmaceuticals manufacturer Total Chemicals and Pharmaceuticals Electronics Funai Electric Co., Ltd. Audio-visual equipment Fuji Machine Mfg. Co., Ltd. Automated assembly machines MegaChips Corporation ) Large-Scale-Integration circuits Shinko Electric Industries Co., Ltd. ) Semiconductor packages Total Electronics Food Manufacturing Fuji Oil Co., Ltd. Palm oil and coconut oil Total Food Manufacturing Information and Software Itochu Techno-Solutions Corporation ) Computer network systems developer 2 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2011 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets Otsuka Corporation $ $ $ ) Computer information system developer Sato Corporation Automation recognition systems Total Information and Software ) Iron and Steel Hanwa Co., Ltd. Steel imports/exports Hitachi Metals Ltd. ) Specialty steel and metal products Neturen Co., Ltd. ) Induction hardening equipment Total Iron and Steel ) Miscellaneous Manufacturing Mitsui Mining & Smelting Co., Ltd. Non-ferrous metals Nihon Kohden Corporation Medical equipment Total Miscellaneous Manufacturing Retail Xebio Co., Ltd. Sporting goods Total Retail Services Daiseki Co., Ltd. ) Waste disposal Fuyo General Lease Co., Ltd. Machinery Leasing NEC Networks & System Integration Corporation Communication systems Park24 Co., Ltd. ) Parking garages Rakuten, Inc. Manages consumer websites Total Services Telecommunications Hitachi Kokusai Electric Inc. ) Wireless communication equipment Total Telecommunications ) Textiles and Apparel ABC-Mart, Inc. Shoes Total Textiles and Apparel 3 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2011 % of Market Unrealized Net Shares Cost Value Gain/Loss Assets Transportation Kintetsu World Express Inc. $ $ $ Distribution services Senko Co., Ltd. ) Trucking and warehousing Total Transportation Wholesale Paltac Corporation Daily necessities Total Wholesale TOTAL INVESTMENTS IN COMMON STOCKS $ $ $ INVESTMENTS IN FOREIGN CURRENCY Mizuho Corporate Bank, Ltd. Non- interest bearing account JPY 90,279,022 $ $ $ ) TOTAL INVESTMENTS IN FOREIGN CURRENCY ) TOTAL INVESTMENTS $ $ $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET $ + Non-Income Producing Security * Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $ 14,760,516 Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $ 13,080,423 Portfolio securities and foreign currency holdings were translated at the following exchange rate as of May 31, 2011. Japanese Yen $1.00 4 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Rita Chopra-Brathwaite Rita Chopra-Brathwaite, Treasurer (Principal Financial Officer) Date:July 28, 2011 5
